Citation Nr: 0631200	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
September 1965 and from October 1965 to October 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO in 
Philadelphia, Pennsylvania, which in pertinent part, denied 
service connection for hypertension, claimed as secondary to 
service-connected PTSD.

In June 2004, the veteran appeared at the RO and presented 
testimony in support of his claim at a video-conference 
hearing with the undersigned.  A transcript of the veteran's 
testimony has been associated with his claims file.

This case was previously before the Boars and, in October 
2004, it was remanded to the RO for further development.  For 
reasons that will be explained below it is again being 
remanded to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Following the most recent supplemental statement of the case 
in January 2006, a statement from a VA physician at the 
Philadelphia VA Medical Center reflecting his opinion as to 
the relationship between the veteran's PTSD and his 
hypertension was received by the RO.  This letter, received 
in February 2006 in response to a November 2004 letter to the 
veteran from the AMC seeking evidence from the veteran, is 
pertinent to the issue on appeal.  While the RO noted it in a 
February 2005 rating action, a supplemental statement of the 
case was not issued.  38 C.F.R. § 19.31 provides, 

The agency of original jurisdiction will 
furnish the appellant and his or her 
representative, if any, a Supplemental 
Statement of the Case if the agency of 
original jurisdiction receives additional 
pertinent evidence after a Statement of 
the Case or the most recent Supplemental 
Statement of the Case has been issued and 
before the appeal is certified to the 
Board of Veterans' Appeals and the 
appellate record is transferred to the 
Board.  38 C.F.R. § 19.31 (2006)

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After the veteran and his 
representative have had an appropriate 
time within which to respond, the RO 
should issue a supplemental statement of 
the case to include any evidence received 
since the January 2006 supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


